Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Disposition of Claims
Claims 1, 3, 13-14, 41-45, 56, 59-60, and 67-73 were pending.  Amendments to claims 1, 13, 59, and 67-69 are acknowledged and entered.  Claims 2, 4-12, 14-58, and 61-66 are cancelled.  New claim 74 is acknowledged and entered.  Claims 1, 3, 13, 59-60, and 67-74 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20180311336 A1, Published 11/01/2018.  Amendments to the specification presented on 06/19/2019 are acknowledged and entered. 
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 04/11/2018, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.


Response to Arguments
Applicant's arguments filed 04/13/2022 regarding the previous Office action dated 12/14/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained.)  Claim 13 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As stated in the previous Office action, “codon optimized” must be provided with respect to a frame-of-reference, as it is unclear as to what system or organism the “codon optimization” is for (e.g. the codons may be optimized for a human host, or expression in a bacterial system, etc.)  Since a “base” sequence for each of the open reading frames (ORFs) in claim 1 has not been provided, and since the specification of what is a “codon-optimized” sequence in the specification (¶[0235-0238]) is rather broad and includes insertion and removal of sequences (such as protein trafficking sequences), addition or removal of protein domains, glycosylation sites, restriction sites, ribosomal binding sites, and/or mRNA degradation sites, it is unclear how one of skill in the art would determine the metes and bounds of the claimed invention without providing some frame of reference.  For instance, the claim may be amended to specify that the sequence is “codon-optimized from a known wild-type sequence for human or bacterial codon usage” or that “wherein the codon-optimization is an increase of G/C content relative to a known wild-type sequence.”  These are all suggestions, as applicant is free to amend the claims or argue as they deem necessary to overcome this rejection.
For at least these reasons, claim 13 remains rejected on the grounds of being indefinite.
Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not entirely persuasive.
While the amendments fully addressed one issue raised with instant claim 13, they failed to address the frame-of-reference issue with respect to “codon-optimization” noted in the previous rejection.  For reasons set forth supra, this issue remains in the claim and must be addressed in order to clarify the metes and bounds of the claimed invention.


(Rejection withdrawn.)  The rejection of Claims 69-70 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims. 


Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of the cancellation of said claim. 



	

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a composition, comprising: (a) a ribonucleic acid (RNA) polynucleotide comprising an open reading frame encoding a human influenza A hemagglutinin (HA)polypeptide, (b) at least two RNA polynucleotides, each comprising an open reading frame encoding a human influenza B polypeptide selected from a nucleoprotein (NP), a neuraminidase (NA) protein, a matrix protein 1 (M1), a matrix protein 2 (M2), a nonstructural 1 (NS1) protein, and nonstructural 2 (NS2) protein.  
Further limitations on the composition of claim 1 are wherein the human influenza B protein comprises a neuraminidase (NA) protein (claim 3); wherein each of the open reading frames are codon-optimized (claim 13); wherein each of the RNA polynucleotides comprise a chemical modification (claim 59); wherein the chemical modification is selected from pseudouridine, N1-methylpseudouridine, N1-ethylpseudouridine, 2-thiouridine, 4'- thiouridine, 5-methylcytosine, 5-methyluridine, 2-thio-1-methyl-i-deaza-pseudouridine, 2-thio-1- methyl-pseudouridine, 2-thio-5-aza-uridine , 2-thio-dihydropseudouridine, 2-thio-dihydrouridine, 2- thio-pseudouridine, 4-methoxy-2-thio-pseudouridine, 4-methoxy-pseudouridine, 4-thio-1-methyl- pseudouridine, 4-thio-pseudouridine, 5-aza-uridine, dihydropseudouridine, 5-methoxyuridine, and 2'-0-methyl uridine (claim 60), namely N1-methylpseudouridine (claim 74); wherein the human influenza A HA polypeptide is an H1 subtype or an H3 subtype (claim 67); wherein the composition further comprises a lipid nanoparticle (claim 68); wherein the lipid nanoparticle comprises 20-60 mol% ionizable cationic lipid, 5-25 mol% neutral lipid, 25-55 mol% sterol, and 0.5-15 mol% PEG- modified lipid (claim 69); wherein the sterol comprises cholesterol (claim 70); the RNA polynucleotide of (a) and the RNA polynucleotides of (b) each comprise a 5' terminal cap (claim 71); wherein the 5' terminal cap comprises 7mG(5')ppp(5' )N1mpNp (claim 72); and wherein the RNA polynucleotide of (a) and the RNA polynucleotides of (b) each comprise a 3' polyA tail (claim 73).


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claim(s) 1, 3, 13, 59-60, and 67-73 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weissman et. al. (US20180303925A1, Pub. 10/25/2018, Priority 04/27/2015; hereafter “Weissman”.) as evidenced by Chakraborty et. al. (US20140147454A1, Pub. 05/29/2014; hereafter “Chakraborty”).  Note the rejection is withdrawn with respect to cancelled claims 14, 41-45, and 56 and is extended to include new claim 74.
The Prior Art
Weissman teaches compositions which comprise multiple mRNA that encode one or more influenza virus proteins (¶[0007]) such as hemagglutinin (HA), neuraminidase (NA), matrix protein, nucleoprotein, M2 ectodomain nucleo-protein (M2e-NP) or variants or fragments or combinations thereof (¶[0472]) from influenza A serotype H1, influenza A serotype H2, or influenza B (¶[0470]), wherein said mRNA are delivered in lipid nanoparticles (LNPs)(¶[0133-0147][0215][0451][0454][0469-0472]; Figs. 33-47; instant claims 1, 3, 67-68.)  Weissman teaches the mRNAs may be engineered to include chemical modifications, such as using pseudouridine, 1-methyl-pseudouridine (¶[0006][0052][0172][0177]; instant claims 59, 60, 74).  Weissman teaches vectors may encode the RNA polynucleotide, such as plasmid vectors, non-viral vectors, and viral vectors, such as adenovirus (¶[0186]) and said vectors may be within isolated host cells (¶[0165][0168][0184][0225-0226][0228]).  The LNP may comprise a cationic lipid (such as DLin-KC2-DMA ¶[0289]), a neutral lipid, a charged lipid, a steroid (such as cholesterol ¶[0421]; instant claim 70), and a PEG-conjugated lipid, (¶[0268-0446]).  Weissman teaches the molar ratios of the cationic lipids to the other components, wherein the molar ratio of the cationic lipid to the PEGylated lipid is from about 100:1 to about 25:1 (¶[0425]), wherein the molar ratio of the cationic lipid to the neutral lip ranges from about 2:1 to about 8:1 (¶[0419]), wherein the molar ratio of the cationic lipid to cholesterol ranges from about 2:1 to 1:1 (¶[0421]), or an LNP with an overall molar ratio of approximately 50:10:38.5:1.5 of cationic lipid:DSPC:cholesterol:PEG-lipid (Example 15, ¶[0599]; instant claim 69).  Weissman teaches the mRNA may comprise a 5’ cap and a 3’ polyA tail (¶[0239][0243]; instant claims 71, 73).  The  “Cap1” structure noted by Weissman (¶[0243]) is a 7mG(5’)ppp(5’)N1mpNp cap, as evidenced by Chakraborty (See ¶[0252][0948]; instant claim 72).  Weissman teaches production of the mRNAs encoding the influenza antigens through expression of the mRNAs within host cells from expression vectors (Example 2 starting at ¶[0550]; see also ¶[0165][0184][0228-0244].)
For at least these reasons, Weissman teaches the limitations of instant claims 1, 3, 13, 59-60, and 67-74, and anticipates the claimed invention.
Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.
Applicant argues that Weissman fails to teach a combination of influenza antigens encoded by the RNA, and that only singular antigens are envisioned from singular influenza strains or subtypes, as evidenced by the use of ’or’ in the Markush group wording of Weissman.  The Office disagrees.  
In Weissman, at ¶[200], he states that the methods comprise administering to the subject a composition comprising one or more nucleoside-modified RNA encoding an antigen, adjuvant, or a combination thereof.  This recitation clearly envisions multiple RNA being within a composition that encode multiple, disparate products.  This is reiterated at multiple instances throughout Weissman (See e.g. ¶[0220][0230][0246][0271][0274][0518][0521][0531]).
Further, with respect to influenza antigens, in Weissman, at ¶[00470-0472], it says:
“In one embodiment, the antigen comprises an influenza antigen or fragment thereof, or variant thereof. The influenza antigens are those capable of eliciting an adaptive immune response in a mammal against one or more influenza serotypes. In certain embodiments, the antigen comprises the full length translation product Hemagglutinin (HA)0, subunit HA1, subunit HA2, a variant thereof, a fragment thereof or a combination thereof. In certain embodiments, the influenza hemagglutinin antigen is derived from one or more strains of influenza A serotype H1, influenza A serotype H2, or influenza B.
In one embodiment, the influenza antigen contains at least one antigenic epitope that can be effective against particular influenza immunogens against which an immune response can be induced. In certain embodiments, the antigen may provide an entire repertoire of immunogenic sites and epitopes present in an intact influenza virus.
In some embodiments, the influenza antigen comprises H1 HA, H2 HA, H3 HA, H5 HA, or a BHA antigen. In certain embodiments, the influenza antigen comprises neuraminidase (NA), matrix protein, nucleoprotein, M2 ectodomain-nucleo-protein (M2e-NP), a variant thereof, a fragment thereof, or combinations thereof.”

At multiple instances throughout this passage in Weissman, Weissman notes that the antigen from influenza may be “a combination thereof” after reciting multiple proteins, peptides, fragments, serotypes, and strains.  Nowhere does Weissman teach that the antigenic protein may be only one singular protein, from one singular serotype or strain of influenza.  The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, and the prior art is interpreted as a reasonable person of ordinary skill in the art would interpret.  One of skill in the art, reading Weissman, would not think that there is a teaching away from combinations of influenza antigens, or that Weissman’s only embodiment is a singular influenza strain with a singular influenza antigen, when clearly this passage from Weissman envisions “combinations thereof.”  Example 2 of Weissman at ¶[0550] tests two different hemagglutinin (HA) proteins from two different influenza A subtypes, in this case PR8 (A/PR8/1934) and A/Cal/7/2009.  Reference claim 5 and ¶[0007][0053][0451] provide that the composition of claim 1 comprises “at least one antigen” selected from the group consisting of an HIV antigen and an influenza antigen.  Again, this leads one reading the disclosure of Weissman to believe their teachings are applicable to compositions that would reasonably comprise more than one influenza antigen in the singular composition.  Weissman expressly teaches every element of the instant claims, in that Weissman teaches the composition may comprise multiple RNA which encode multiple antigens, and that said multiple antigens may be from multiple influenza strains and may be from multiple influenza proteins, so long as said proteins encoded from said RNA are antigenic.  As per MPEP §2131.02.III, one of ordinary skill in the art “would at once envisage” the teachings of Weissman anticipate the instantly claimed invention, as the limitations of what the influenza antigens may be are sufficiently limited.  Weissman also discusses commercially available seasonal split influenza virus vaccines (¶[0551]), which are inherently multivalent and commonly include antigen from two influenza A and two influenza B strains.  Given the disclosure of Weissman and the level of knowledge and skill of one in the influenza vaccine art, it is not a reasonable argument to state that Weissman only teaches about singular influenza antigenic vaccines that do not include combinations of antigens from different proteins and/or different strains.  While Weissman uses “or” to conclude the recitation in his Markush groupings of possible strains and possible proteins from which antigens may be derived, he clearly envisions “combinations thereof” of these items delineated in these Markush groupings.  Therefore, this line of argument is not persuasive, and the rejection is maintained.


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3, 13, 59-60, and 67-73 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Pat. No. 10,709,779 in view of Weissman (supra).  Note the rejection is withdrawn with respect to cancelled claims 14, 41-45, and 56 and is extended to include new claim 74.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3, 13, 59-60, and 67-73 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10/022,435 in view of Weissman (supra.)  Note the rejection is withdrawn with respect to cancelled claims 14, 41-45, and 56 and is extended to include new claim 74.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3, 13, 59-60, and 67-73 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,872,900.  Note the rejection is withdrawn with respect to cancelled claims 14, 41-45, and 56 and is extended to include new claim 74.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3, 13, 59-60, and 67-73 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-12, 29, 37-39, 41, and 43-44 of copending Application No. 16/036,318 in view of Weissman (supra.)  Note the rejection is withdrawn with respect to cancelled claims 14, 41-45, and 56 and is extended to include new claim 74.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.


(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3, 13, 59-60, and 67-73 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-24 of copending Application No. 16/144,394 in view of Weissman (supra.)  Note the rejection is withdrawn with respect to cancelled claims 14, 41-45, and 56 and is extended to include new claim 74.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.


(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3, 13, 59-60, and 67-73 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 22, 38-40, 43, 45, 70, and 76 of copending Application No. 16/493,986 in view of Benenato (US20170210698A1; Priority 09/17/2015, hereafter “Benenato”.)  Note the rejection is withdrawn with respect to cancelled claims 14, 41-45, and 56 and is extended to include new claim 74.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3, 13, 59-60, and 67-73 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 34, 67, and 82-83 of copending Application No. 17/127,949 in view of Weissman (supra).  Note the rejection is withdrawn with respect to cancelled claims 14, 41-45, and 56 and is extended to include new claim 74.  The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.
(New rejection – necessitated by filing of new application.)   Claims 1, 3, 13, 59-60, and 67-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-28 and 30-38 of copending Application No. 17/683,171 in view of Weissman (supra). 
The instant claims and the ‘171 claims are both drawn towards compositions which comprise multiple RNA polynucleotides which comprise open reading frames (ORFs) which encode a viral surface polypeptide antigen, and wherein said RNA comprises at least one chemical modification and is associated with a lipid nanoparticle comprising a PEG-modified lipid, a neutral lipid, a structural lipid, and a cationic lipid.  The ‘171 claims differ from the instant claims in that the ‘171 claims are drawn to a method of using the product (composition), and the ‘171 claims do not specify the viral surface polypeptide antigen.  However, given the teachings of Weissman (outlined in previous Office actions and supra), the use of multiple surface antigens from influenza A and B viruses would be an obvious species of the broader genus of the ‘171 claims, as a skilled artisan was aware of tetravalent and trivalent influenza compositions which comprise at least one influenza A and at least one influenza B surface antigen and would be motivated to utilize multiple influenza antigens in the RNA-lipid nanoparticle composition given the teachings of the art as detailed by Weissman.  Both sets of claims provide that the composition comprises chemical modifications, such as N1-methylpseudouridine, and both sets of claims provide for codon-optimized RNA sequences.  Both provide that the vaccine is multivalent, and that the RNA comprises a polyA tail.  While the ‘171 claims do not call for a 5’ cap, this difference would also be obvious given the teachings of Weissman (supra).  Weissman renders obvious methods of using the composition in methods of therapeutic and prophylactic inoculation against viral disease, such as influenza, and the method steps, such as optimization of delivery routes, dosage, and timing, would be obvious to a skilled artisan.  Both sets of claims also provide for similar, overlapping ratios of components within the lipid nanoparticles.  Given the similarities between the claimed inventions, and the teachings of the prior art, as provided for by Weissman, the instantly claimed composition would be an obvious species of the composition of the ‘171 claims, and the method of using said composition in therapeutic inoculations would be similarly obvious.  
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.
Applicant argues in response to the ODP rejections rendering the claims obvious in view of Weissman, that Weissman fails to provide motivation for one of skill in the art to deliver influenza A and influenza B antigens in combination.  For reasons set forth supra in response to this line of argument regarding Weissman in the 35 USC §102 rejection, this was not considered persuasive, and the rejections have been maintained.  
No specific arguments against the teachings of Benenato have been presented with respect to the rejection over the ‘986 application.
Applicant further argues with respect to the ‘986 and ‘949 application that as these applications have later priority dates than the instant application, that said rejections should be withdrawn when the rest of the application is in condition for allowance.  No allowable subject matter has been identified or indicated, so these provisional rejections will be maintained.  
For at least these reasons, the ODP rejections have been maintained.  



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648